      Case 2:20-cv-01013-MHT-SRW Document 21 Filed 03/29/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


KAREN ALLEN,               )
                           )
     Plaintiff,            )
                           )                    CIVIL ACTION NO.
     v.                    )                     2:20cv1013-MHT
                           )                          (WO)
PROVIDENCE EARLY CHILDHOOD )
LEARNING ACADEMY, LLC,     )
                           )
     Defendant.            )

                                 JUDGMENT

       The court having been informed that this cause is

now settled, it is the ORDER, JUDGMENT, and DECREE of

the     court    that    this    lawsuit      is   dismissed      in      its

entirety with prejudice, with the parties to bear their

own costs and with leave to the parties, within 49

days, to stipulate to a different basis for dismissal

or to stipulate to the entry of judgment instead of

dismissal, and with leave to any party to file, within

49 days, a motion to have the dismissal set aside and

the case reinstated or the settlement enforced, should

the settlement not be consummated.
   Case 2:20-cv-01013-MHT-SRW Document 21 Filed 03/29/21 Page 2 of 2




    The clerk of the court is DIRECTED to enter this

document   on   the    civil      docket   as   a   final     judgment

pursuant   to   Rule    58   of    the   Federal    Rules    of   Civil

Procedure.

    This case is closed.

    DONE, this the 29th day of March, 2021.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
